     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 1 of 8



NEIL H. ABRAMSON
ADAM M. LUPION
RACHEL S. PHILION
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
(212) 969-3000

Attorneys for Defendants
THE OFFICE OF THE COMMISSIONER
OF BASEBALL and MAJOR LEAGUE
BASEBALL BLUE, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANGEL HERNANDEZ,                                             No. 18 Civ. 9035 (JPO) (GWG)

                               Plaintiff,
                                                              ANSWER TO PLAINTIFF’S
       v.                                                      AMENDMENT TO FIRST
                                                               AMENDED COMPLAINT
THE OFFICE OF THE COMMISSIONER OF                           AND AFFIRMATIVE DEFENSES
BASEBALL and MAJOR LEAGUE BASEBALL
BLUE, INC.,

                               Defendants.



       Defendants The Office of the Commissioner of Baseball (the “Office of the

Commissioner”) and Major League Baseball Blue, Inc. (“MLB Blue” and together,

“Defendants”) by their attorneys Proskauer Rose LLP, answer Plaintiff Angel Hernandez’s

Amendment to the First Amended Complaint filed in the United States District Court for the

Southern District of New York on November 27, 2019 (hereinafter “Plaintiff’s Amendment”), as

follows:

       153.    Defendants repeat and restate each of their responses and affirmative defenses

contained in their Answer and Affirmative Defenses dated December 18, 2018 (the “December

18, 2018 Answer,” Dkt. 40), as if fully set forth herein.
      Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 2 of 8



        154.   Defendants admit that between 2011 and 2013, six on-field umpires were

assigned to work each World Series, and since 2014, six on-field umpires and two replay-duty

umpires are assigned to work each World Series, and otherwise deny the allegations in paragraph

“154” of Plaintiff’s Amendment.

        155.   Defendants deny the allegations in paragraph “155” of Plaintiff’s Amendment and

otherwise repeat and restate their original response to paragraph “69” of Plaintiff’s First

Amended Complaint to the extent Plaintiff incorporates those allegations herein.

        156.   Defendants admit that Plaintiff invokes the Court’s jurisdiction under the statutes

listed in paragraph “156” of Plaintiff’s Amendment, but deny that any events or omissions took

place that would give rise to or otherwise support jurisdiction in the Court.

        157.   Defendants admit that Plaintiff invokes the Court’s jurisdiction under the statutes

listed in paragraph “157” of Plaintiff’s Amendment, but deny that any events or omissions took

place that would give rise to or otherwise support jurisdiction in the Court.

        158.   Defendants deny the allegations in paragraph “158” of Plaintiff’s Amendment.

        159.   Defendants admit that Defendants are subject to personal jurisdiction in this

District.

        160.   Defendants admit that Plaintiff invokes venue in this district, but deny that any

events or omissions took place that would support venue in this district.

        161.   Defendants admit that certain Office of the Commissioner personnel provide input

into crew chief appointment decisions, and otherwise deny the allegations in paragraph “161” of

Plaintiff’s Amendment.

        162.   Defendants admit that pursuant to the Basic Agreement between the Office of the

Commissioner and the Major League Baseball Umpires Association (formerly known as the

World Umpires Association), observers and supervisors complete umpire evaluation reports for
                                             2
     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 3 of 8



each game observed in person, which contain some of the criteria used to evaluate umpires’ on-

field performance during a specific game. Defendants otherwise deny the allegations in

paragraph “162” of Plaintiff’s Amendment.

       163.    Defendants deny the allegations in paragraph “163” of Plaintiff’s Amendment.

       164.    Defendants deny the allegations in paragraph “164” of Plaintiff’s Amendment.

Defendants aver that crew chief appointment decisions are based on legitimate, job-related

factors. In making crew chief selections, an umpire’s performance in the most recent season as

well as the length and consistency of his career contributions are considered. The selections are

based on a variety of factors including leadership skills, overall quality of performance,

fulfillment of duties and responsibilities, and initiative. Additionally, seniority may be

considered but does not control crew chief appointment decisions.

       165.    Defendants admit that since the crew chief appointments for the 2013 season (i.e.,

the first season for which there were open crew chief positions during Joe Torre’s and Peter

Woodfork’s tenure), Mr. Torre is responsible for making the final appointment decisions and Mr.

Woodfork is integrally involved in those decisions, and they consider input from other Office of

the Commissioner personnel as well. Defendants otherwise deny the allegations in paragraph

“165” of Plaintiff’s Amendment.

       166.    Defendants deny the allegations in paragraph “166” of Plaintiff’s Amendment.

       167.    Defendants deny the allegations in paragraph “167” of Plaintiff’s Amendment.

       168.    Defendants admit that umpires who have become permanent crew chiefs since

2011 have self-identified as Caucasian, but deny that discriminatory animus of any kind was a

factor in any crew chief appointment decision or that any appointment decision has resulted in a

disparate impact on non-Caucasian MLB umpires. Defendants otherwise deny the allegations in

paragraph “168” of Plaintiff’s Amendment.
                                                 3
     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 4 of 8



       169.    Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning unidentified “minority umpires” and otherwise deny the

allegations in paragraph “169” of Plaintiff’s Amendment.

       170.    Defendants deny the allegations in paragraph “170” of Plaintiff’s Amendment.

       171.    Defendants deny the allegations in paragraph “171” of Plaintiff’s Amendment.

       172.    Defendants admit that since the 2011 World Series, Joe Torre is responsible for

making the final decisions as to umpire assignments for the World Series and Peter Woodfork is

integrally involved in those decisions, and they consider input from other Office of the

Commissioner personnel as well. Defendants otherwise deny the allegations in paragraph “172”

of Plaintiff’s Amendment.

       173.    Defendants deny the allegations in paragraph “173” of Plaintiff’s Amendment and

aver that World Series assignment decisions are based on legitimate, job-related factors.

       174.    Defendants deny the allegations in paragraph “174” of Plaintiff’s Amendment.

       175.    Defendants admit that Alfonso Marquez was selected to work in the World Series

in 2011 and 2015. Defendants aver that Laz Diaz was selected to work in the 2017 World Series

and Kerwin Danley was selected to work in the 2018 World Series. Defendants otherwise deny

the allegations in paragraph “175” of Plaintiff’s Amendment.

       176.    Defendants admit that other than Alfonso Marquez, the other MLB umpires who

were selected to work in the World Series between 2011 and 2016 self-identified as Caucasian.

Defendants further admit that in 2011 and 2012, six members of the MLB umpiring staff self-

identified as non-Caucasian and in 2013 through 2016, eight members of the MLB umpiring

staff self-identified as non-Caucasian. Defendants aver that Laz Diaz was selected to work in the

2017 World Series and Kerwin Danley was selected to work in the 2018 World Series.

Defendants otherwise deny the allegations in paragraph “176” of Plaintiff’s Amendment.
                                               4
     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 5 of 8



       177.    Defendants deny the allegations in paragraph “177” of Plaintiff’s Amendment.

       178.    Defendants repeat and restate each of the above responses, including the

responses contained in their December 18, 2018 Answer, as if fully set forth herein.

       179.    Defendants deny the allegations in paragraph “179” of Plaintiff’s Amendment.

       180.    Defendants deny the allegations in paragraph “180” of Plaintiff’s Amendment.

       181.    Defendants admit that crew chief appointment decisions and World Series

assignments are based on legitimate, job-related factors and otherwise deny the allegations in

paragraph “181” of Plaintiff’s Amendment.

       182.    Defendants deny the allegations in paragraph “182” of Plaintiff’s Amendment.

       183.    Defendants deny the allegations in paragraph “183” of Plaintiff’s Amendment.

       184.    Defendants repeat and restate each of the above responses, including the

responses contained in their December 18, 2018 Answer, as if fully set forth herein.

       185.    Defendants deny the allegations in paragraph “185” of Plaintiff’s Amendment.

       186.    Defendants deny the allegations in paragraph “186” of Plaintiff’s Amendment.

       187.    Defendants admit that crew chief appointment decisions and World Series

assignments are based on legitimate, job-related factors and otherwise deny the allegations in

paragraph “187” of Plaintiff’s Amendment.

       188.    Defendants deny the allegations in paragraph “188” of Plaintiff’s Amendment.

       189.    Defendants deny the allegations in paragraph “189” of Plaintiff’s Amendment.

       190.    Defendants repeat and restate each of the above responses, including the

responses contained in their December 18, 2018 Answer, as if fully set forth herein.

       191.    Defendants deny the allegations in paragraph “191” of Plaintiff’s Amendment.

       192.    Defendants deny the allegations in paragraph “192” of Plaintiff’s Amendment.


                                                5
     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 6 of 8



       193.    Defendants admit that crew chief appointment decisions and World Series

assignments are based on legitimate, job-related factors and otherwise deny the allegations in

paragraph “193” of Plaintiff’s Amendment.

       194.    Defendants deny the allegations in paragraph “194” of Plaintiff’s Amendment.

       195.    Defendants deny the allegations in paragraph “195” of Plaintiff’s Amendment.

       196.    Defendants deny the allegations in paragraph “196” of Plaintiff’s Amendment.

                 AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

       197.    Plaintiff’s claims are barred because Defendants’ decisions and actions were job-

related and consistent with business necessity.

               AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

       198.    Plaintiff’s claims are barred because Defendants’ decisions and actions were

based on bona fide factors other than race, color, and/or national origin.

              AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

       199.    Plaintiff’s claims are barred because Defendants’ actions furthered legitimate,

bona fide interests, and to the extent such actions had a discriminatory effect – which Defendants

deny – no alternative would have served such interests with less discriminatory effect.

              AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

       200.    Plaintiff’s claims are barred to the extent that the claims challenge employment

decisions and actions that were based on a bona fide seniority, merit, or incentive system.

              AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

       201.    Plaintiff’s claims are barred to the extent that each policy or practice that he

challenges bears a significant relationship to a significant business objective of Defendants

and/or does not contribute to any disparate impact.


                                                  6
     Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 7 of 8



               AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

       202.    Plaintiff’s claims are barred to the extent that he cannot establish that an

alternative policy or practice with less disparate impact is available to Defendants that would

serve Defendants’ legitimate business needs.

               AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

       203.    Plaintiff’s claims are barred to the extent that Defendants’ actions bear a rational

relationship to and are valid predictors of employee job performance, and do not create an

arbitrary, artificial and unnecessary barrier to employment.

              AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       204.    Plaintiff’s claims are barred as to any matters not contained in Plaintiff’s

administrative charge, for which no right to sue letter has been issued, and/or for which he has

failed to exhaust, and/or has elected, administrative remedies.




       Defendants reserve the right to assert such other additional affirmative defenses that may

become known during the course of this litigation.



       WHEREAS, Defendants pray for judgment as follows:

       (1)     Dismissing the First Amended Complaint, including Plaintiff’s Amendment, and

               Plaintiff’s claims herein, with prejudice and in their entirety;

       (2)     Entering judgment against Plaintiff and in favor of Defendants;

       (3)     Awarding Defendants their costs, including reasonable attorneys’ fees and

               expenses, in the amount and manner permitted by applicable law; and

       (4)     Granting such other and further relief as the Court deems just and proper.
                                                7
    Case 1:18-cv-09035-JPO-GWG Document 129 Filed 12/11/19 Page 8 of 8




Dated: New York, New York
       December 11, 2019

                                        PROSKAUER ROSE LLP

                                        By:   /s/ Neil H. Abramson
                                               Neil H. Abramson, Esq.
                                               Adam M. Lupion, Esq.
                                               Rachel S. Philion, Esq.

                                        Eleven Times Square
                                        New York, New York 10036
                                        Phone: (212) 969-3000
                                        Fax: (212) 969-2900
                                        nabramson@proskauer.com
                                        alupion@proskauer.com
                                        rphilion@proskauer.com

                                        Attorneys for Defendants
                                        THE OFFICE OF THE COMMISSIONER
                                        OF BASEBALL and MAJOR LEAGUE
                                        BASEBALL BLUE, INC.




                                    8
